NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1040-20

R.A.,

          Petitioner-Appellant,

v.

DIVISION OF MEDICAL
ASSISTANCE AND
HEALTH SERVICES,

     Respondent-Respondent.
__________________________

                   Submitted December 13, 2021 – Decided December 22, 2021

                   Before Judges Fasciale and Vernoia.

                   On appeal from the New Jersey Department of Human
                   Services, Division of Medical Assistance and Health
                   Services.

                   Bratton Law Group, attorneys for appellant (Brittany
                   Tedesco, on the brief).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Jacqueline R. D'Alessandro,
                   Deputy Attorney General, on the brief).
PER CURIAM

      R.A. appeals from a November 2, 2020 final agency decision by the New

Jersey Department of Human Services, Division of Medical Assistance and

Health Services (Division), denying her untimely request for a hearing. The

Division denied R.A.'s Medicaid benefits application after she repeatedly failed

to provide the necessary verifications to establish eligibility for Medicaid

benefits. R.A. requested a hearing 273 days from the date of the denial, well

beyond the twenty-day deadline. We affirm.

      On January 31, 2019, R.A. filed an application with the Division seeking

a determination for Medicaid benefits under the Aged, Blind, and Disabled

Program. The Division initially denied R.A.'s application on December 11,

2019. After R.A. provided some, but not all required materials, the Division

again denied her application on January 22, 2020, effective February 1. R.A.

was required to file her request for a hearing twenty days later. Instead, R.A.

requested an administrative hearing on October 30, 2020. The Division then

denied her request because the deadline expired.

      On appeal, R.A. argues the Division failed to process her application for

Medicaid benefits. On the timeliness of her request for the hearing, R.A.




                                                                          A-1040-20
                                       2
contends that the Division did not give her proper notice of the denial of benefits,

and that it improperly rejected her request for a hearing.

      At the outset, we note the question is not whether the Division failed to

process her application; it is whether R.A. made a timely request for a hearing.

Thus, the issue on appeal is whether the Division correctly denied her request

for a hearing when it determined that the request was made after the twenty-day

deadline. Our standard of review is well-settled.

      "Appellate review of an agency's determination is limited in scope." K.K.

v. Div. of Med. Assistance & Health Servs., 453 N.J. Super. 157, 160 (App. Div.

2018) (quoting Circus Liquors, Inc. v. Governing Body of Middletown Twp.,

199 N.J. 1, 9 (2009)). We are bound to uphold the administrative agency

decision "unless there is a clear showing that (1) the agency did not follow the

law; (2) the decision was arbitrary, capricious, or unreasonable; or (3) the

decision was not supported by substantial evidence." In re Virtua-West Jersey

Hosp. Voorhees for a Certificate of Need, 194 N.J. 413, 422 (2008). "In

administrative law, the overarching informative principle guiding appellate

review requires that courts defer to the specialized or technical expertise of the

agency charged with administration of a regulatory system." Ibid. The burden

of demonstrating arbitrary, capricious, or unreasonable agency action rests on


                                                                              A-1040-20
                                         3
the party opposing the agency's action. See E.S. v. Div. of Med. Assistance &

Health Servs., 412 N.J. Super. 340, 349 (App. Div. 2010).

      Under the applicable regulations, if an applicant is denied Medicaid

benefits, "[i]t is the right of every applicant . . . to be afforded the opportunity

for a fair hearing in the manner established by the policies and procedures set

forth in N.J.A.C. 10:49-10 and 10:69-6." N.J.A.C. 10:71-8.4(a). Applicants

have the right to fair hearings when their claims "are denied or are not acted

upon with reasonable promptness." N.J.A.C. 10:49-10.3(b). Requests for fair

hearings must be submitted to the Division in writing within twenty d ays of the

date of the notice of a denial, reduction, or partial denial of Medicaid benefits.

N.J.A.C. 10:49-10.3(b)(1), (3).

      On December 11, 2019, the Division issued a letter initially denying

R.A.'s application under N.J.A.C. 10:71-2.2(e)(2) (permitting the denial for

failure to assist by not providing requested documentation). After R.A. received

the denial letter, she sent to the Division some of the requested information. The

Division, again, denied R.A.'s application because R.A. failed to provide

materials such as a copy of her social security card and her spouse's death

certificate. On January 22, 2020, the Division sent the second denial letter:

            You have the right to request a fair hearing on this
            action. You must request a fair hearing within [twenty]

                                                                              A-1040-20
                                         4
            days of the date of this letter. If you have been
            receiving Medicaid benefits and request a fair hearing
            within the [twenty]-day period, your Medicaid benefits
            may continue until a hearing decision is reached so long
            as you remain eligible in all other respects. However,
            if the fair hearing decision is not in your favor, you may
            be required to repay any Medicaid benefits to which
            you were not entitled.

      Based on this letter, R.A. had until February 21, 2020 to request a fair

hearing. Rather than requesting the hearing, on January 31, 2020, R.A. sent

additional information to the Division, but did not include all the requested

documentation. Without requesting the hearing, R.A. sent follow-up emails

requesting a status update of her denied application. On October 14, 2020, an

administrator from the Camden County Board of Social Services reminded R.A.

that the application had been denied in January 2020 and indicated R.A. would

need to submit a new application. R.A. then made the untimely fair hearing

request on October 30, 2020. The Division denied the request because R.A.

made it 273 days after the Division issued the denial letter.

      We reject R.A.'s contentions that the denial letters were ambiguous and

that she did not receive notice of her application's denial until October 14, 2020.

The January 22, 2020 letter stated that the Division denied her application and

she must request a fair hearing to challenge the denial within twenty days of the

letter's effective date. Accordingly, her request for a fair hearing was untimely,

                                                                             A-1040-20
                                        5
and the Division's denial of her request was neither arbitrary, capricious, or

unreasonable. In re Virtua-West Jersey Hosp., 194 N.J. at 422.

      To the extent we have not addressed any remaining contentions, we

conclude that they are without sufficient merit to warrant further discussion in

a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-1040-20
                                         6